DETAILED ACTION
The instant application having Application No. 16/332,664 filed on 3/12/2019 is presented for examination by the examiner.
The claims submitted February 22, 2022 in response to the office action mailed January 6, 2022 are under examination. Claims 1-20 are pending. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Reference is made to the following documents:
D1    US 2007/002421 A1 (RUKAVINA THOMAS G [US] ET AL) 4 January 2007 (2007-01-04)
D2    US 2012/200908 A1 (BERGH HOWARD S [US] ET AL) 9 August 2012 (2012-08-09)

D1 discloses an article comprising:
-    first transparent conductive oxide (see §26, §34)
-    transparent metal layer deposited on the first transparent conductive oxide
-    second transparent conductive oxide on transparent metal layer (see §26)

D2 discloses a device comprising:
-    transparent conductive oxide layer (§59)
-    sheet resistance of conductive oxide is non-uniform and varies as a function of a thickness increase (see §65)
-    the ratio of sheet resistance for the maximum and the minimum is at least 10 (see §69),


	Claims 2-12, 14-15, and 17-20 depend from claims 1, 13 or 16 and are allowable for at least the reason stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872